UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-24159 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) (703) 777-6327 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesR No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,055,290 shares of Common Stock as of July 31, 2012. Index MIDDLEBURG FINANCIAL CORPORATION INDEX Part I.Financial Information Page No. Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 49 Part II.Other Information Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 50 Signatures 51 2 Index PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS MIDDLEBURG FINANCIAL CORPORATION Consolidated Balance Sheets (In thousands, except for share and per share data) (Unaudited) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits with other institutions Total cash and cash equivalents Securities available for sale Loans held for sale Restricted securities, at cost Loans receivable, net of allowance for loan losses of $14,969 at June 30, 2012 and $14,623 at December 31, 2011 Premises and equipment, net Goodwill and identified intangibles Other real estate owned, net of valuation allowance of $1,982 at June 30, 2012 and $1,522 at December 31, 2011 Prepaid federal deposit insurance Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest-bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits Securities sold under agreements to repurchase Short-term borrowings FHLB borrowings Subordinated notes Accrued interest payable and other liabilities Commitments and contingent liabilities — — TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock ($2.50 par value; 20,000,000 shares authorized,7,052,554 and 6,996,932 issued and outstanding at June 30, 2012 and December 31, 2011, respectively) Capital surplus Retained earnings Accumulated other comprehensive income Total Middleburg Financial Corporation shareholders' equity Non-controlling interest in consolidated subsidiary TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements. 3 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Income (In thousands, except for per share data) Unaudited Unaudited For the Three Months For the Six Months Ended June 30, Ended June 30, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ Interest and dividends on securities available for sale Taxable Tax-exempt Dividends 45 36 89 72 Interest on deposits in banks and federal funds sold 25 33 49 60 Total interest and dividend income INTEREST EXPENSE Interest on deposits Interest on securities sold under agreements to repurchase 84 69 Interest on short-term borrowings 89 53 Interest on FHLB borrowings and other debt Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Trust services income Gains on loans held for sale Gains on securities available for sale, net 87 Total other-than-temporary impairment losses ) — ) ) Portion of loss recognized in other comprehensive income 36 — 46 16 Net impairment losses — — — (1 ) Commissions on investment sales Fees on mortgages held for sale 64 87 Other service charges, commissions and fees Bank-owned life insurance Other operating income (loss) (2 ) ) 12 Total noninterest income NONINTEREST EXPENSE Salaries and employees' benefits Net occupancy and equipment expense Advertising Computer operations Other real estate owned Other taxes Federal deposit insurance expense Other operating expenses Total noninterest expense Income before income taxes Income tax expense NET INCOME Net (income) loss attributable to noncontrolling interest ) ) Net income attributable to Middleburg Financial Corporation $ Earnings per share: Basic $ Diluted $ Dividends per common share $ See accompanying notes to the consolidated financial statements. 4 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Comprehensive Income (In thousands) Unaudited Unaudited For the Three Months For the Six Months Ended June 30, Ended June 30, Net income $ Other comprehensive income, net of tax: Unrealized holding gains arising during the period (net of tax of $389, $1,828, $748 and $2,093 respectively for the periods presented) Reclassification adjustment for gains included in net income(net of tax of $50, $30, $98, and $42 respectively for the periods presented) (98 ) (57 ) (190 ) (80 ) Unrealized losses on securities for which other-than-temporary impairment has been recognized in earnings (net of tax) — — — 1 Unrealized (loss) on interest rate swap(net of tax of $72, $54, $45, and $33 respectively for the periods presented) (140 ) (104 ) (87 ) (64 ) Total other comprehensive income Total comprehensive income Comprehensive (income) loss attributable to non-controlling interest (421 ) (72 ) Comprehensive income attributable to Middleburg Financial Corporation $ See accompanying notes to the consolidated financial statements. 5 Index Middleburg Financial Corporation Consolidated Statement of Changes in Shareholders' Equity For the Six Months Ended June 30, 2012 and 2011 (In Thousands, Except Share Data) (Unaudited) Middleburg Financial Corporation Shareholders Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Noncontrolling Interest Total Balances - December 31, 2010 $ $ $ $
